 


114 HR 5476 IH: Honoring Hometown Heroes Act
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5476 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2016 
Mr. Larson of Connecticut (for himself, Mr. King of New York, Mr. Pascrell, Mr. Reichert, Mr. Walz, Mr. Courtney, Ms. DeLauro, Ms. Esty, Mr. Himes, Mr. Grijalva, Mr. Capuano, and Mr. Meeks) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 4, United States Code, to provide for the flying of the flag at half-staff in the event of the death of a first responder in the line of duty. 
 
 
1.Short titleThis Act may be cited as the Honoring Hometown Heroes Act. 2.Permitting the flag to be flown at half-staff in the event of the death of a first responder serving in the line of duty (a)AmendmentThe sixth sentence of section 7(m) of title 4, United States Code, is amended— 
(1)by striking or after possession of the United States and inserting a comma; (2)by inserting or the death of a first responder working in any State, territory, or possession who dies while serving in the line of duty, after while serving on active duty,; 
(3)by striking and after former officials of the District of Columbia and inserting a comma; and (4)by inserting before the period the following: , and first responders working in the District of Columbia. 
(b)First responder definedSuch subsection is further amended— (1)in paragraph (2), by striking , United States Code; and and inserting a semicolon; 
(2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(4)the term first responder means a public safety officer as defined in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b).. (c)Effective dateThe amendments made by this Act shall apply with respect to deaths of first responders occurring on or after the date of the enactment of this Act. 
 
